DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given for claims 3, 5-7, 14 and 20 in an interview with Briana Wobbe on 02/04/2021.

Amended claims:
1.	(Previously Presented) A method comprising:
determining a plurality of screen regions of a screen of a display device, the plurality of screen regions comprising a first screen region separate from a second screen region, the first screen region containing a point of regard of a user, and wherein the second screen region surrounds the first screen region;
encoding a portion of an image corresponding to the first screen region to be displayed on the screen with a first set of encoding parameters, the portion of the image to include an object;

determining a location of eye convergence of a user based in part on a convergence of two gaze vectors, one gaze vector for each eye of the user;
determining a depth of the object in the image; 
determining a difference between the location of eye convergence of the user and the depth of the object;
encoding the object with the second set of parameters based in part on the difference; and   
transmitting the encoded image to the display device to be displayed on the screen.
2.	(Original) The method of claim 1, wherein the first screen region is a circle centered on the point of regard, and the second screen region is an annulus centered around the point of regard.  
3.	(Currently Amended) The method of claim 2, wherein [[the]] a size of the first screen region and [[the]] a size of the second screen region are based on one or more parameters, the one or more parameters comprise:
a radius of the first screen region, and
a radius of an outer circle of the annulus, the outer circle corresponding to an outer edge of the second screen region.
4.	(Original) The method of claim 1, wherein 

the second screen region is determined based on an intersection of a second cone with the screen of the display device.
5.	(Currently Amended) The method of claim 4, wherein [[the]] a size of the first screen region and [[the]] a size of the second screen region are based on one or more parameters, the one or more parameters comprise:
a first angle of the first cone, wherein a conical surface of the first cone is offset from an axis by the first angle, and
a second angle of the second cone, wherein a conical surface of the second cone is offset from the axis by the second angle.
6.	(Currently Amended) The method of claim 4, further comprising determining a gaze vector for each eye of the user based on eye characteristics of the user, wherein an axis of the first cone is defined by the determined [[gave]] gaze vector of one eye of the user and an axis of the second cone is defined by the determined gaze vector of another eye of the user.  
7.	(Currently Amended) The method of claim 1, wherein the first screen region is a rectangle centered on the point of regard, and a shape of the second screen region is defined by an outer rectangle centered on the point of regard, and wherein [[the]] a size of the first screen region and [[the]] a size of the second screen region are based on one or more parameters, the one or more parameters comprise:
a length of the first screen region, and 

8.	(Original) The method of claim 7, wherein each side of the first screen region has a same length, and each side of the outer rectangle has a same length.
9.	(Previously Presented) The method of claim 1, further comprising:
determining one or more additional screen regions, the one or more additional screen regions configured to provide a smoother transition between the first screen region and the second screen region; and 
updating a size of the first screen region, the second screen region, and the one or more additional screen regions based on at least one of a noise in eye characteristics and an estimated accuracy of the eye characteristics.
10.	(Original) The method of claim 9, further comprising: 
responsive to detecting a rapid eye movement between fixation points, increasing the size of each of the first screen region, the second screen region, and the one or more additional screen regions; and
responsive to detecting that a fixation is stable after detecting the rapid eye movement, reducing the size of each of the first screen region, the second screen region, and the one or more additional screen regions.
11.	(Original) The method of claim 1, wherein the first screen region corresponds to a region of the screen viewed by a fovea of an eye of the user, and the second screen region corresponds to a region of the screen viewed by a parafovea of an eye of the user.

13.	(Previously Presented) The method of claim 1, wherein the first set of encoding parameters comprises a first framerate, the second set of encoding parameters comprises a second framerate, and the first framerate is higher than the second framerate.  
14.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors 
determining a plurality of screen regions of a screen of a display device, the plurality of screen regions comprising a first screen region separate from a second screen region, the first screen region containing a point of regard of a user, and wherein the second screen region surrounds the first screen region;
encoding a portion of an image corresponding to the first screen region to be displayed on the screen with a first set of encoding parameters, the portion of the image to include an object;
encoding another portion of the image corresponding to the second screen region with a second set of encoding parameters, the second set of encoding parameters resulting in a lower quality than the first set of encoding parameters; 
determining a location of eye convergence of a user based in part on a convergence of two gaze vectors, one gaze vector for each eye of the user;

determining a difference between the location of eye convergence of the user and the depth of the object;
encoding the object with the second set of parameters based in part on the difference; and
transmitting the encoded image to the display device to be displayed on the screen.
15.	(Original) The non-transitory computer-readable medium of claim 14, wherein the first screen region corresponds to a region of the screen viewed by a fovea of an eye of the user, and the second screen region corresponds to a region of the screen viewed by a parafovea of an eye of the user.
16.	(Previously Presented) The non-transitory computer-readable medium of claim 14, wherein the first set of encoding parameters comprises a first image resolution, the second set of encoding parameters comprises a second image resolution, and the first image resolution is higher than the second image resolution.
17.	(Previously Presented) The non-transitory computer-readable medium of claim 14, wherein the first set of encoding parameters comprises a first framerate, the second set of encoding parameters comprises a second framerate, and the first framerate is higher than the second framerate.
18.	(Original) The non-transitory computer-readable medium of claim 14, wherein the first screen region is a circle centered on the point of regard, and the second screen region is an annulus centered around the point of regard.  

the first screen region is determined based on an intersection of a first cone with the screen of the display device, and
the second screen region is determined based on an intersection of a second cone with the screen of the display device.
20.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors
determining a plurality of screen regions of a screen of a display device, the plurality of screen regions comprising a first screen region separate from a second screen region, the first screen region containing a point of regard of a user, and wherein the second screen region surrounds the first screen region;
encoding a portion of an image corresponding to the first screen region to be displayed on the screen with a first set of encoding parameters, the portion of the image to include an object;
encoding another portion of the image corresponding to the second screen region with a second set of encoding parameters, the second set of encoding parameters resulting in a lower quality than the first set of encoding parameters; 
determining a location of eye convergence of a user based in part on a convergence of two gaze vectors, one gaze vector for each eye of the user;

determining a difference between the location of eye convergence of the user and the depth of the object;
encoding the object with the second set of parameters based in part on the difference; and
transmitting the encoded image to the display device to be displayed on the screen.

.
Terminal Disclaimer
The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10373592 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claims 1, 14 and 20 are allowed because the combination of prior arts, BARRY, Fram, HENNESSEY and Model doesn’t teach the limitation as whole the limitations of these claims. Search by examiner provided a new reference DI CENSO et al. (US Patent Publication: 2015019992) that teaches, determining a location of eye  ([0009]…..The method includes determining a first distance from one or more eyes of a user to a display location, and determining, based on eye gaze vectors associated with the eyes of the user, an eye convergence distance.”) However no combination of prior art is found to teaches the limitation as a whole, “determining a difference between the location of eye convergence of the user and the depth of the object; encoding the object with the second set of parameters based in part on the difference;”
Dependent claims 2-13, 15-19 are allowable by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612